DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that “; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a biological sample” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a sample” of claim 25, line 1.  If they are the same, “a biological sample” in claim 30 should be “a sample “.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-10, 12-20, 25-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 17-27 of U.S. Patent No. 10,660,621 (the ‘621 patent)(previously cited) in view of U.S. Patent No. 3,664,328 (Moyle)(previously cited).
Claim 1 of the ‘621 patent includes a device for collecting a biological sample in a patient. In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
Claim 1 of the ‘621 patent as modified has all the features of claims 1-4, 18-20, and 25-27 of the present application.
Claim 2 of the ‘621 patent as modified has all the features of claims 2 and 19 of the present application.
Claim 3 of the ‘621 patent as modified has all the features of claims 3, 18, and 26 of the present application.
Claim 4 of the ‘621 patent as modified has all the features of claims 4, 20, and 27 of the present application.
Claim 17 or 23 of the ‘621 patent includes a method for collecting a biological sample in a patient.  In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
Claim 17 or 23 of the ‘621 patent as modified has all the features of claims 1-4, 9 and 15 of the present application.
Claim 18 of the ‘621 patent as modified has all the features of claim 10 of the present application.
Claim 19 of the ‘621 patent as modified has all the features of claim 10 of the present application.
Claim 20 of the ‘621 patent as modified has all the features of claim 12 of the present application.
Claim 21 of the ‘621 patent as modified has all the features of claim 13 of the present application.
Claim 22 of the ‘621 patent as modified has all the features of claim 14 of the present application.
Claim 24 of the ‘621 patent as modified has all the features of claim 15 of the present application.
Claim 25 of the ‘621 patent as modified has all the features of claim 16 of the present application.
Claim 26 of the ‘621 patent as modified has all the features of claim 17 of the present application.
Claim 27 of the ‘621 patent as modified has all the features of claim 29 of the present application.

Claims 5, 21, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 23 of U.S. Patent No. 10,660,621 (the ‘621 patent) (previously cited) in view of Moyle, and further in view of U.S. Patent No. 4,979,951 (Simpson) (previously cited).
The combination has a tube and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
Claim 1 or 17 or 23 of the ‘621 patent as modified has all the features of claims 5, 21, and 28 of the present application.

Claims 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 23 of U.S. Patent No. 10,660,621 (the ‘621 patent) (previously cited) in view of Moyle, and further in view of U.S. Patent No. 4,627,444 (Brooker) (previously cited).
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
Claim 1 or 17 or 23 of the ‘621 patent as modified has all the features of claims 8 and 29-30 of the present application.

Claims 1-4, 9-10, 12-20, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, 18, 20, 25, and 29 of copending Application No. 17/643341 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 or 20 or 25 of the reference application as modified has all the features of claims 1-4, 18-20, and 25-27 of the present application.
Claim 11 or 29 of the reference application as modified has all the features of claims 3 and 26 of the present application.
Claim 12 of the reference application as modified has all the features of claims 1-4, 9, 12-17, and 25-27 of the present application.
Claim 13 of the reference application as modified has all the features of claim 10 of the present application.
Claim 18 of the reference application as modified has all the features of claim 16 of the present application.

Claims 5, 21, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of copending Application No. 17/643341 (reference application) (previously cited) in view of Moyle, and further in view of Simpson.
The combination has a tube and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
Claim 1, 12, or 20 of the reference application as modified has all the features of claims 5, 21, and 28 of the present application.

Claims 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 20 of copending Application No. 17/643341 (reference application) (previously cited) in view of Moyle, and further in view of Brooker.
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
Claim 1, 12, or 20 of the reference application as modified has all the features of claims 8 and 29-30 of the present application.

Claims 1-5, 8-10, 12-21, and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 14, and 17-30 of copending Application No. 17/643320 (reference application) (previously cited) in view of Moyle.
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, 4, 5, 7, 8, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 of the reference application as modified has all the features of claims 1-4, 9, 12-20, and 25-27 of the present application.
Claim 14 of the reference application as modified has all the features of claims 5, 21, and 28 of the present application.
Claim 17 of the reference application as modified has all the features of claim 8 and 29-30 of the present application.
Claim 19 of the reference application as modified has all the features of claim 10 of the present application.

Claims 1-5, 9-10, 12-21, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-10, 13-14, 18-22, 24-25, and 27-30 of copending Application No. 17/643329 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 5, 6, 7, 8, 9, 13, 14, 18, 19, 20, 21, 24, 25, 27, 28, 29, or 30 of the reference application as modified has all the features of claims 1-4, 9-10, 12-20, and 25-27 of the present application.
Claim 2, 10, or 22 of the reference application as modified has all the features of claim 5, 21 and 28 of the present application.

Claims 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13-14, 18-21, 24-25, and 27-30 of copending Application No. 17/643329 (reference application) (previously cited) in view of Moyle, and further in view of Brooker.
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
Claim 1, 5, 6, 7, 8, 9, 13, 14, 18, 19, 20, 21, 24, 25, 27, 28, 29, or 30 of the reference application as modified has all the features of claims 8 and 29-30 of the present application.

Claims 1-4, 9-10, 12-20, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-24, 26, and 30 of copending Application No. 17/643335 (reference application) (previously cited) in view of Moyle. 
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, or 30 of the reference application as modified has all the features of claims 1-4, 9, 12-20, and 25-27 of the present application.
Claim 14 of the reference application as modified has all the features of claim 10 of the present application.
Claim 15 of the reference application as modified has all the features of claim 10 of the present application.

Claims 5, 21, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-13, 16-24, 26, and 30 of copending Application No. 17/643335 (reference application) (previously cited) in view of Moyle, and further in view of Simpson.
The combination has a tube and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
Claim 1, 2, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, or 30 of the reference application as modified has all the features of claims 5, 21, and 28 of the present application.

Claims 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-13, 16-24, 26, and 30 of copending Application No. 17/643335 (reference application) (previously cited) in view of Moyle, and Brooker.
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
Claim 1, 2, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, or 30 of the reference application as modified has all the features of claims 8 and 29-30 of the present application.

Claims 1-5, 9-10, 12-21, and 25-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, and 13 of copending Application No. 16/405634 (reference application) (previously cited), in view of U.S. Patent Application Publication No. 2013/0267870 (Lonky) (previously cited), and further in view of Moyle. 
In the related field of sample collecting, Lonky discloses that collection can occur through swallowing the collection device attached to a catheter for sampling the esophagus (paragraphs 0075-0076 of Lonky). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed sampling device of the reference application for sampling the esophagus since it permits the sampling of tissues of the esophagus.  
In the related field of sample collecting, Moyle teaches the collection portion attached to a support member in the form of a tube 16 with a lumen, a fluid control device in the form of a bulb 22, and a plurality of tissue collection projections 14.  Further, Moyle teaches that a second axial end portion extending axially into a first axial end portion and having a concave shape when in the collapsed position, and the second axial end portion being convex when in the expanded position (compare FIGS. 1 with 2 or 3 of Moyle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the support member, fluid control device, and the concave and convex configurations so as to permit easier insertion into the body and protection of the collection portion and sample. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of tissue collection projections 14 so as to facilitate the tissue collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 2, 3, or 13 of the reference application as modified has all the features of claims 1-4, 9-10, 12-20, and 25-27 of the present application.
Claim 11 of the reference application as modified has all the features of claims 5, 21, and 28 of the present application.

Claims 8 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of copending Application No. 16/405634 (reference application) (previously cited), in view of Lonky, and further in view of Moyle, and further in view of Brooker.
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
Claim 1, 2, 3, or 13 of the reference application as modified has all the features of claims 8 and 29-30 of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 18-21, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,664,328 (Moyle)(previously cited).
With respect to claim 1, Moyle teaches a device for collecting a biological sample in a patient, the device comprising 
a collection portion being sufficiently dimensioned to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male),
the collection portion comprising a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle);
wherein the second axial end portion includes a collapsed configuration (see the balloon 12 in FIG. 1 of Moyle) and an expanded configuration (see the balloon 12 in FIGS. 2-3 of Moyle), and 
the second axial end portion is at least partially received into the first axial end portion when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 2, Moyle teaches that the second axial end portion has a concave shape when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 3, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded configuration (see the balloon 12 in FIGS. 2-3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 4, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 5, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).
With respect to claim 18, Moyle teaches device for placing a collection portion at a site of interest in a lumen for collecting a sample in a patient, the device comprising:
a collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), the collection portion is sized and dimensioned for swallowing by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male);
wherein the second axial end portion includes a collapsed position (the balloon 12 in FIG. 1 of Moyle) and an expanded position (the balloon 12 in FIGS. 2-3 of Moyle), and the second axial end portion has an outer surface that faces radially outward when the second axial end portion is in the expanded position (see the balloon 12 in FIGS. 2-3 of Moyle) and faces radially inward when the second axial end portion is in the collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 19, Moyle teaches that the second axial end portion has a concave shape when the second axial end portion is in the collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 20, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 21, Moyle teaches that the first and second axial end portions are integrally formed as one-piece (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).
With respect to claim 25, Moyle teaches device for collecting a sample in a patient, the device comprising
a collection portion provided with a size and shape sufficiently dimensioned to be swallowed by the patient (the device being 120 cm long and having an outer diameter of 0.5 inches (col. 2, lines 35-40 of Moyle) is capable of being swallowed by an adult male);
 the collection portion having a first axial end portion (the portion of the tube 16 that receives the balloon 12 of Moyle) a second axial end portion (the balloon 12 of Moyle), 
wherein the second axial end portion is invertible relative to the first axial end portion (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 26, Moyle teaches that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is everted (see the balloon 12 in FIGS. 2-3 of Moyle), and wherein the outer surface of the second axial end portion faces radially inwardly when the second axial end portion is inverted (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 27, Moyle teaches that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle).
With respect to claim 28, Moyle teaches that the first and second axial end portions are integrally formed as one-piece or are formed as separate pieces and connected together (the portion of the tube 16 that receives the balloon 12 and the balloon 12 of Moyle are integrally formed as one-piece; see FIGS. 1 and 3 of Moyle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moyle in view of U.S. Patent No. 4,627,444 (Brooker)(previously cited).
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
With respect to claim 8, the combination teaches or suggests a removable cover, wherein the removable cover is configured to hold the second axial end portion in the collapsed configuration when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker).
With respect to claim 29, the combination teaches or suggests a cap or cover disposed on the second axial end, wherein the cap or cover is configured to hold the second axial end portion in a collapsed position by the cap or cover is further configured to fall off, pop off, or dissolve when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker.
With respect to claim 30, the combination teaches or suggests a removable cover, wherein the removable cover is configured to hold the second axial end portion in the collapsed configuration when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker).


Claims 1-4, 9-10, 12-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited) in view of Moyle.
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
In the related field of inflatable sampling devices, Moyle teaches a sampling balloon that is attached to a catheter that can be carried inside its tube during insertion into and withdrawal from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the balloon of Lonky so as to be inserted into its catheter during insertion and withdrawal as disclosed in Moyle so as to (1) protect the sample, (2) protect the sampling portion, and (3) prevent unnecessary abrasion to the patient.
Also, in the related field of inflatable sampling devices, Moyle teaches the use of an inflation bulb for inflating the inflation portion (the bulb of Moyle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inflation bulb of Moyle as the inflation device of Lonky since (1) an inflation source is required and Moyle teaches one such source and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising
a collection portion being sufficiently dimensioned to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion comprising a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), 
wherein the second axial end portion includes a collapsed configuration (see the balloon 12 in FIG. 1 of Moyle) and an expanded configuration (see the balloon 12 in FIGS. 2-3 of Moyle), and 
the second axial end portion is at least partially received into the first axial end portion when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 2, the combination teaches or suggests that the second axial end portion has a concave shape when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 3, the combination teaches or suggests that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is in the expanded configuration (see the balloon 12 in FIGS. 2-3 of Moyle), the outer surface facing radially inwardly when the second axial end portion is in the collapsed configuration (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 4, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle and/or the abrasive material of Lonky).
With respect to claim 9, the combination teaches or suggests a method for collecting a biological sample from a collection site of an esophagus of a patient (paragraphs 0075-0076 of Lonky), the method comprising: 
moving a collection portion of a device having a first axial end portion and a second axial end portion into the esophagus of the patient, by at least the patient swallowing the collection portion (paragraphs 0074-0075 of Lonky), with the second axial end portion in a collapsed position partially extending proximally into the first axial end portion (inserting the sampling device - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
moving the second axial end portion distally relative to the first axial end portion from the collapsed position into an expanded position (inflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collecting the biological sample at the collection site with the second axial end portion in the expanded position (collecting the specimen - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
moving the second axial end portion, at least partially, into the first axial end portion from the expanded position into the collapsed position (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); and 
removing the device from the esophagus of the patient (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 10, the combination teaches or suggests that the step of collecting the biological sample includes collecting at least one of cells, DNA, and/or RNA (the specimen in paragraphs 0074-0075 and 0094-0095 of Lonky).
With respect to claim 12, the combination teaches or suggests that the step of moving the second axial end portion from the collapsed position into the expanded position includes transitioning the second axial end portion from a concave shape to a convex shape (inflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle; compare FIGS. 1-2 of Moyle).
With respect to claim 13, the combination teaches or suggests that the step of moving the second axial end portion from the expanded position into the collapsed position includes transitioning the second axial end portion from a convex shape to a concave shape (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 14, the combination teaches or suggests that the step of moving the second axial end portion from the expanded position into the collapsed position includes causing an outer surface of the second axial end portion facing radially outwardly when the second axial end portion is in the expanded position to face radially inwardly when the second axial end portion is in the collapsed position (compare FIGS. 1 and 2-3 of Moyle).
With respect to claim 15, the combination teaches or suggests providing the second axial end portion with a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle and/or the abrasive material of Lonky).
With respect to claim 16, the combination teaches or suggests that preventing the second axial end portion of the collection portion from engaging the esophagus at an area different from the collection site (the deflation of the balloon before withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 17, the combination teaches or suggests that the step of moving the second axial end portion from the collapsed position into the expanded position includes applying pressurized air to the second axial end portion and the step of moving the second axial end portion from the expanded position into the collapsed position includes applying a vacuum to the collection portion (col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 18, the combination teaches or suggests a device for placing a collection portion at a site of interest in a lumen for collecting a sample in a patient (paragraphs 0075-0076 of Lonky), the device comprising:
a collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), the collection portion is sized and dimensioned for swallowing by the patient (paragraphs 0074-0075 of Lonky); 
wherein the second axial end portion includes a collapsed position (the balloon 12 in FIG. 1 of Moyle) and an expanded position (the balloon 12 in FIGS. 2-3 of Moyle), and the second axial end portion has an outer surface that faces radially outward when the second axial end portion is in the expanded position (see the balloon 12 in FIGS. 2-3 of Moyle) and faces radially inward when the second axial end portion is in the collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 19, the combination teaches or suggests that the second axial end portion has a concave shape when the second axial end portion is in the collapsed position (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 20, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle and/or the abrasive material of Lonky).
With respect to claim 25, the combination teaches or suggests device for collecting a sample in a patient, the device comprising
a collection portion provided with a size and shape sufficiently dimensioned to be swallowed by the patient (paragraphs 0075-0076 of Lonky);
 the collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) a second axial end portion (the balloon 12 of Moyle), 
wherein the second axial end portion is invertible relative to the first axial end portion (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 26, the combination teaches or suggests that the second axial end portion has an outer surface facing radially outwardly when the second axial end portion is everted (see the balloon 12 in FIGS. 2-3 of Moyle), and wherein the outer surface of the second axial end portion faces radially inwardly when the second axial end portion is inverted (see the balloon 12 in FIG. 1 of Moyle).
With respect to claim 27, the combination teaches or suggests that the second axial end portion includes a plurality of tissue collecting projections (the fibrous, flocculent material 14 of Moyle and/or the abrasive material of Lonky).

Claims 8 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lonky, in view of Moyle, and further in view of U.S. Patent No. 4,627,444 (Brooker)(previously cited).
The combination has a tissue scraping mechanism in a tube which is inserted into a patient.  Brooker teaches the use of an end cap covering on such a tissue scraping mechanism so as to keep the tissue scraping mechanism free of contamination (the end cap 21 and the plug 20 of FIG. 2 of Brooker; col. 4, lines 30-40 of Brooker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the end cap covering of Brooker since it would keep the tissue scraping mechanism free of contamination.
With respect to claim 8, the combination teaches or suggests a removable cover, wherein the removable cover is configured to hold the second axial end portion in the collapsed configuration when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker).
With respect to claim 29, the combination teaches or suggests a cap or cover disposed on the second axial end, wherein the cap or cover is configured to hold the second axial end portion in a collapsed position by the cap or cover is further configured to fall off, pop off, or dissolve when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker).
With respect to claim 30, the combination teaches or suggests a removable cover, wherein the removable cover is configured to hold the second axial end portion in the collapsed configuration when the collection portion reaches a collection site (the end cap 21 and the plug 20 suggested by Brooker).

Claims 5, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lonky, in view of Moyle, and further in view of U.S. Patent No. 4,979,951 (Simpson)(previously cited).
The combination has a catheter and a balloon.  Simpson teaches that two such structures can be an integral one-piece (col. 4, lines 26-41; col. 7, lines 19-25; and col. 8, lines 20-37 of Simpson). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the support member and balloon be an integral one-piece since (1) it simplifies assembly and/or (2) it removes the need for fastening mechanisms.
With respect to claim 5, the combination teaches or suggests that the first and second axial end portions are integrally formed as one-piece (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle and the balloon 12 of Moyle are integrally formed as one-piece).
With respect to claim 21, the combination teaches or suggests that the first and second axial end portions are integrally formed as one-piece (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle and the balloon 12 of Moyle are integrally formed as one-piece).
With respect to claim 28, the combination teaches or suggests that the first and second axial end portions are integrally formed as one-piece or are formed as separate pieces and connected together (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle and the balloon 12 of Moyle are integrally formed as one-piece).

Response to Arguments
The Applicant’s arguments filed 6/22/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 6/22/2022, the claim objections are withdrawn
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 6/22/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with the exception of claim 30, are withdrawn.
With respect to claim 30, the Applicant did not address by argument or amendment the in definiteness issue with respect to the recitation “a biological sample” in line 1.  The Examiner cannot find a reason to withdraw the rejection.
Double patenting rejections
 The Applicant did not address the double patenting rejections by amendment, arguments, or terminal disclaimer.  The rejections are maintained since the Examiner cannot find a reason to withdraw them.
Prior art rejections
On pages 9-10 of the Response filed on 6/22/2022, the Applicant asserts:


    PNG
    media_image1.png
    456
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    774
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    234
    756
    media_image3.png
    Greyscale

These arguments are not persuasive.  First, the language of claims 1, 18, and 25 does not recite: (1) that the collection portion is 0.390 inches in diameter or (2) that the collection portion is dimensioned to be the size of an 000 capsule.  The claims only recite that the collection portion is sized and shaped to be swallowed and/or dimensioned to be swallowed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the claim language does not recite that the patient is even human.  The claim language is broad enough for large animals (horses, whales, rhinoceroses) to be the patient according to the claims.  According to this interpretation, the rejections of claims 1, 18, and 25 are proper since a diameter of 0.5 inches is capable of being swallowed by larger-than-human patients, an interpretation not precluded by the claim language. According to this interpretation, the rejections of claims 1, 18, and 25 are proper.  Third, the width dimension of 0.5 is also capable of being swallowed by a human since the esophagus is about 1 inch in diameter (see page 1 of the accompanying webpage “Britannica’s public website”).  It may not be ideal or comfortable but a 0.5-inch diameter device can be swallowed by a human. According to this interpretation, the rejections of claims 1, 18, and 25 are also proper.  
The argument that Brooker does not cure the deficiencies of Moyle is unpersuasive since Moyle does not have the deficiencies alleged by the Applicant.  Also, the argument that Brooker discloses features not dimensioned to be swallowed is not persuasive since Moyle teaches dimensions.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 11-12 of the Response filed on 6/22/2022, the Applicant asserts:

    PNG
    media_image4.png
    536
    770
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    231
    776
    media_image5.png
    Greyscale

These arguments are not persuasive. Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
For example, paragraph 0075 of Lonky provides:
[0075] In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from the esophagus, bowel, anus, oropharynx, bladder, ureter, bronchial tree, joint space, synovial cavity, blood vessel lumen, cardiac chamber surface, mediastinal cavity structures, spinal canal, cerebral ventricles, cheek, gum, palate, sinuses, larynx, oropharyngeal structure, buccal biopsy and skin biopsy including the ear canal. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of epithelial tissue in areas where underlying bone or cartilage provides resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of soft tissue where tensioning muscle can be used to provide resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from any body surfaces and cavity. FIG. 12A shows a micrograph of tissue collected from the ear of the inventor using Kylon applied to a 5/16’’ slightly domed (convex) facet head, where the head was inserted into the ear on the bony area near the ear canal and rotated five (5) times clockwise and anticlockwise while applying moderate pressure (similar to the dentist approved pressure used to brush teeth) with an embodiment of the invention FIG. 12B is an artist’s drawing of the micrograph of tissue shown in FIG. 12A. 

[0076] In an embodiment of the invention, a gastrointestinal biopsy, a bladder biopsy, or any other epithelial lined body cavity that has a lumen can be biopsied either using a free standing unit placed in body cavity in advance or a unit passed through a trochar or port on an endoscope. In an embodiment of the invention, the head can be made of or can contain material that is opaque to x-ray, fluorescence, magnetic waves, sound waves or ultrasound analysis to allow the biopsy head to be x-ray or ultrasound, fluorescence, Magnetic Resonance Imaging (MRI) or x-ray guided. In an embodiment of the invention, the level of esophagus can be visualized through a catheter, after the throat is numbed, while monitoring the position of the head to the appropriate level using an appropriate monitoring technique and the opaque marker. For example, a gas (e.g., air, carbon dioxide, or nitrogen) or fluid inflating a balloon can be observed as an echo lucent (permitting the passage of ultrasonic waves without echoes) patch under ultrasound analysis. In contrast, clear fluid and air are both sonolucent allowing the passage of ultrasound waves without reflecting them back to their source. Once the abrasive material containing head is positioned at the appropriate location, then the balloon can be inflated to bring the abrasive material into contact with the biopsy the area. This allows a four quadrant or a complete circumferential ring shaped biopsy to be taken simultaneously.
The above paragraphs clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.1  The argument related to Moyle is not persuasive since Lonky does not have the deficiency alleged by the Applicant.
The arguments that Brooker and Simpson do not cure the deficiencies of Lonky and Moyle are unpersuasive since the combination of Lonky and Moyle does not have the deficiencies alleged by the Applicant.  Also, the arguments that Brooker and Simpson disclose features not intended to be swallowed and/or dimensioned to be swallowed is not persuasive since Lonky and Moyle teaches this.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”